                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

DOCK LEWIS ROBERTS                                                          PLAINTIFF

v.                          CASE NO. 4:19-CV-00322 BSM

DOES et al.                                                              DEFENDANTS

                                         ORDER

      After careful review of the record, United States Magistrate Judge Jerome T.

Kearney’s partial recommended disposition [Doc. No. 28] is adopted. Defendant Russell’s

motion to dismiss [Doc. No. 23] is granted, and Russell is dismissed. If Roberts does not

provide the identity of defendant Jane Doe within thirty days, Doe shall be dismissed.

      IT IS SO ORDERED this 28th day of January 2020.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
